Citation Nr: 1455408	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of left foot contusion, left great toe.

2.  Entitlement to service connection for residuals of a hematoma, right great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to December 1956. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that found that new and material evidence was not received to reopen claims for service connection for disabilities of the left and right great toes, and denied entitlement to compensation under 38 U.S.C.A. § 1151 for a painful corn of the left foot, and an increased rating for a right iliac crest scar. 

In December 2011, the Board remanded the Veteran's case to the RO to schedule him for a hearing before a Veterans Law Judge (Board hearing).  

In July 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

During the hearing, the Veteran raised the issues of entitlement to "space shoes," construed as a claim of entitlement to orthopedic shoes to treat his foot disability.  He also raised a claim for service connection for the residuals of asbestos exposure to include chest pain.  These issues were referred to the agency of original jurisdiction (AOJ) for adjudication.  There is no indication that any action was taken on the claims and they are, again, referred for consideration and adjudication.

In January 2014, the Veteran's case was remanded to the AOJ for further development.

In a June 2014 decision, the Board reopened the Veteran's claims for service connection for residuals of a left foot contusion, left great toe, and a hematoma, right great toe, and denied his claims for entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability due to VA hospital care, medical or surgical treatment, or examination for a painful corn of the left foot, and a rating higher than 10 percent for a scar as a residual of a right iliac crest biopsy.  The Board remanded the reopened claims service connection for residuals of a left foot contusion, left great toe, and a hematoma, right great toe, to the AOJ for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 21, 2014 statement, the Veteran requested a new Board hearing at the Newark RO.  The law and regulations do not provide any guidance as to whether a claimant is entitled to multiple VA hearings.  Claimants have a right to a hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014).  Given the silence of the law and regulations, and the development that has occurred since the Veteran's last hearing, his motion for another hearing is granted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran an opportunity for a hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

